Name: 86/658/EEC: Council Decision of 22 December 1986 on the conclusion of an Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol establishing the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal for the period 1 October 1986 to 28 February 1988
 Type: Decision
 Subject Matter: nan
 Date Published: 1986-12-31

 nan